Citation Nr: 9935563	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from March 1942 to December 
1945.  He also had subsequent Army Reserve service, retiring 
in 1979.  He died March 27, 1984; the appellant is his 
surviving spouse.

The Board notes that in June 1984, the RO initially notified 
the appellant that her claim of entitlement to service 
connection for the cause of the veteran's death was denied.  
She did not appeal within the mandated time period, and that 
determination became final.  38 U.S.C. § 4005(c) (1982) 
[38 U.S.C.A. § 7105(c) (West 1991)]; 38 C.F.R. § 19.192 
(1983) [38 C.F.R. § 20.1103 (1999)].  The RO did not discuss 
the issue of whether new and material evidence had been 
submitted to warrant reopening the appellant's claim.  
However, the Board is required to consider the issue of 
finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board will 
address the issue of entitlement to service connection for 
the cause of the veteran's death on a finality basis.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that when 
the Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Bernard at 4.  In the instant case, the Board 
concludes that the appellant would not be prejudiced by such 
an action in that its consideration of the new and material 
evidence question involves the same matter and bases as the 
RO's determination on the merits.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).



FINDINGS OF FACT

1.  The veteran died March 27, 1984, at which time he had no 
adjudicated, service-connected disabilities.

2.  In June 1984, the RO notified the appellant that service 
connection for the cause of the veteran's death was denied.  
She did not appeal.

3.  Subsequent evidence received bears directly or 
substantially upon the issue at hand, is neither duplicative 
or cumulative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not 
supported by cognizable evidence showing that this claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1984 denial of service 
connection for the cause of the veteran's death is new and 
material, and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. § 3.156, 
20.1103 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died March 27, 1984.  The death certificate 
indicates that the immediate cause of death was 
cardiopulmonary arrest due to intracranial hypertension due 
to a basilar artery stroke.  

The appellant applied for death benefits in May 1984; the RO 
denied her claim in June 1984 and she did not appeal.  In May 
1992, the RO again received a claim of entitlement to service 
connection for the cause of the veteran's death.

Thereafter, the RO received service department documents, 
including service medical records.  The report of physical 
examination at the time of the veteran's discharge from 
active duty in December 1945 indicates that his 
cardiovascular system and lungs were normal and that a chest 
x-ray was negative.  That document indicates a blood pressure 
of 144/82.  

A report of an Army Reserve medical examination, dated in 
March 1956, indicates that the veteran 's lungs, chest, heart 
and vascular system were normal.  His blood pressure at that 
time was 132/84 sitting; 134/84 recumbent; and 138/86 
standing.  No defects or abnormalities were noted.  On the 
accompanying report of medical history, the veteran denied 
pain or pressure in the chest, shortness of breath, 
palpitation or a pounding heart and/or high or low blood 
pressure.

A report of an Army Reserve medical examination, dated in May 
1961, indicates that the veteran's lungs, chest, heart and 
vascular system were normal.  His blood pressure at that time 
was 148/88 sitting; 152/88 recumbent; and 148/88 standing.  
No defects or abnormalities were noted.  On the accompanying 
report of medical history, the veteran denied pain or 
pressure in the chest, shortness of breath, palpitation or a 
pounding heart and/or high or low blood pressure.

When the veteran was given an Army Reserve physical 
examination in May 1964, he was noted to have increased blood 
pressure and tachycardia.  His blood pressure at that time 
was 174/106 sitting.  The report notes diagnoses of early 
arteriosclerotic vascular disease and essential hypertension.

Laws and Regulations Pertinent to Service Connection

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. §§ 3.310, 3.312 (1999). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C. § 101(24) 
(West 1991); 38 C.F.R. § 3.6(a), (d) (1999).

Regulations define active duty for training as "[f]ull-time 
duty in the Armed Forces performed by Reserves for training 
purposes" and define inactive duty for training as "duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505 (West 1991), or the prior corresponding 
provisions of law."  See 38 C.F.R. § 3.6(c), (d) (1999).  
Mere Reserve duty is not active service.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994). 

Where a veteran had active service for at least 90 days 
during a period of war or after December 31, 1946, and 
certain chronic diseases, such as cerebral thrombosis or 
hemorrhage, or cardiovascular renal disease including 
hypertension, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality

In the case of a decision by the Secretary affecting the 
provision of benefits to a claimant, the Secretary shall, on 
a timely basis, provide to the claimant notice of such 
decision. The notice shall include an explanation of the 
procedure for obtaining review of the decision.  38 U.S.C.A. 
§ 5104(a) (West 1991).  Moreover, if a benefit is denied, the 
notice must include a statement of the reasons for the 
decision and a summary of the evidence considered by the 
Secretary.  38 U.S.C.A. § 5104(b) (West 1991).  

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1999).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

Inasmuch as the appellant did not file a notice of 
disagreement with the June 1984 denial of her claim for 
service connection for the cause of the veteran's death, that 
decision became final.  



Materiality

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  

38 C.F.R. § 3.156(c) (1999) provides that where the new and 
material evidence consists of a supplemental report from the 
service department, the former decision will be reconsidered 
by the adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  

In this case, subsequent to the unappealed June 1984 denial 
of service connection for the cause of the veteran's death, 
service department evidence, including reports of the 
veteran's active duty separation examination and reserve 
physical examinations, was received.  One report reflects a 
diagnosis of essential hypertension.  As a form of 
hypertension is indicated on the veteran's death certificate 
as causing/contributing to his death, the additional evidence 
is clearly material.  Accordingly, the appellant's claim is 
reopened.  38 C.F.R. § 3.156.  Pursuant to Elkins v. West, 12 
Vet. App. 209 (1999), the next step is to determine the well-
groundedness of the appellant's claim.

Well-Groundedness

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Veterans Appeals (Court) to be "one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In order for a claim of service connection for the cause of 
the veteran's death to be well grounded, there must be 
competent evidence of the veteran's death; evidence of a 
disease or injury in service that resulted in disability; and 
medical evidence providing a nexus between the veteran's 
death and service or a service-connected disability.  See 
38 C.F.R. § 3.312; see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza); and Ramey v. Brown, 9 Vet. App. 40, 46 
(1996) (applying Caluza analysis to death claims).

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In this case, the Board first notes that the veteran had no 
adjudicated service-connected disabilities.  However, the 
Board will consider whether service-connection was warranted 
for any disability shown to have caused or contributed to his 
death.  In that regard, the Board notes that at discharge 
from active service in 1945, there was no competent notation 
of cardio/cerebrovascular disability.  Nor was any such 
disability shown within the presumptive period after 
discharge.  Furthermore, the existing record contains no 
competent medical opinion relating the vascular system 
disease that caused the veteran's death to his period of 
active military service.  Thus, there is no plausible basis 
for service connection under 38 C.F.R. §§ 3.303(a), (c), (d), 
3.307, 3.309, 3.312, based on the veteran's 1942 to 1945 
service.  

The Board acknowledges the appellant's argument that the 
veteran was in the reserves when hypertension was diagnosed 
and that, in her opinion, the stress of being a First 
Sergeant in the reserves contributed to his blood pressure.  
It has also been argued that the veteran's the blood pressure 
reading of 144/82 on the service discharge examination in 
1945 was abnormal and that the veteran remained in the 
reserves for a number of years after the May 1964 reserve 
physical that showed elevated blood pressure and tachycardia, 
precursors of his death.  Initially, it must be noted that 
neither the appellant nor her representative is shown to 
possess a recognized degree of medical knowledge that would 
render their opinions on medical diagnoses or etiology 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, they are not qualified to determine the significance of 
a blood pressure reading and they have submitted no competent 
evidence linking the veteran's blood pressure on the active 
duty discharge examination to the stroke or intracranial 
hypertension that resulted in his death decades later.  

The Board does not dispute that tachycardia and hypertension 
were noted on the May 1964 reserve examination, but such is 
not alleged or shown to have been during a period of active 
duty or active duty for training.  Rather, it was in 
connection with a routine reserve examination.  It must be 
emphasized that although the veteran was a member of the Army 
Reserve for many years, only diseases that are incurred or 
aggravated during a period of active duty for training can be 
deemed service connected.  Diseases that happen to develop 
over the course of a reserve enlistment and are then noted on 
a reenlistment or quadrennial or annual physical examination 
are not, by virtue of that alone, service connected.  There 
is no competent evidence of record, in the form of military 
or medical verification, that tends to demonstrate the onset 
or permanent worsening of the veteran's hypertension or any 
other relevant cardio/cerebrovascular disorder during any 
period of active duty for training or that such diseases 
otherwise resulted from active duty or active duty for 
training consistent with the requirements of 38 C.F.R. 
§§ 3.6, 3.303.  As the Court has noted, mere reserve duty is 
not active service.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Regulations clearly provide for service 
connection for diseases only where competently related to a 
period of active duty or active duty for training.

In sum, the record contains no competent evidence that any 
disability identified as causing and/or contributing to the 
veteran's death had its onset during active duty or a period 
of active duty for training, was compensably manifested 
within any applicable presumptive period, or underwent a 
permanent increase in severity during any period of active 
duty or active duty for training.  Nor does the competent 
evidence show that the veteran's death was otherwise caused 
or contributed to by any disease related to active duty or 
active duty for training.  As such, the claim is not well 
grounded and must be denied.  See 38 C.F.R. § 3.312; Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996).




Because the appellant's claim is not well grounded, VA is 
under no duty to further assist her.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see also Morton v. West, 12 Vet. App. 477 
(July , 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  The Court 
has held that VA, in certain circumstances, may be obligated 
to advise the claimant of evidence that is needed to complete 
her application for benefits.  This obligation depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted in connection with her claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Court has also held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341 (1996).  In the 
instant case, however, the appellant has not identified any 
competent evidence that has not been submitted or obtained, 
which will support a well-grounded claim.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

